DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Koshio et al.(USPubN 2011/0315297)) does not disclose, with respect to claim 1, a device for inspecting a mask plate, the mask plate being divided into a plurality of regions, the device comprising: an image sensor configured to move in a path to capture an image of different regions of the mask plate; and a plurality of light sources on a light source plane disposed on one side of the mask plate opposite to the image sensor, the plurality of light sources being arranged in an array and divided into the plurality of ranges, wherein at least one light source of the plurality of light sources is configured to emit light when the image sensor is capturing an image of a first region of the plurality of regions of the mask plate, and wherein the at least one light source comprises light sources within a first range of the plurality of ranges, wherein the first range corresponds to the first region and an orthographic projection of the image sensor on the light source plane falls within the first range, and wherein remaining ones of the plurality of light sources other than the at least one light source are configured not to emit light when the image sensor is capturing the image of the first region of the mask plate, and wherein the plurality of light sources are disposed on a light source supporting structure, wherein the light source supporting structure enables the plurality of light sources to move with respect to the mask plate in a light-exiting direction, so as to adjust spacing between the light sources and the mask plate, respectively as claimed.  Rather, Koshio et al. discloses a method for continuously manufacturing an inspected liquid crystal display panel, includes: a liquid crystal cell feeding step including feeding a liquid crystal cell having a first substrate and a second substrate; a first polarizing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUNGHYOUN PARK/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484